—Appeal from order, Supreme Court, New York County (Debra A. James, J.), entered February 23, 2010, which granted plaintiffs’ motion to substitute the New York State Workers’ Compensation Board as the plaintiff in this action in place and stead of Compensation Risk Managers, LLC, unanimously dismissed, without costs, as taken from a nonappealable order.
No appeal as of right lies from the court’s order granting *562substitution pursuant to CPLR 1018 since it does not affect a substantial right of defendants within the meaning of CPLR 5701 (a) (2) (v). In any event, were we to sua sponte grant leave to appeal, we would affirm. Since, the authority to administer the trust’s workers’ compensation claims and provide risk management services was transferred to the Workers’ Compensation Board subsequent to commencement of the instant action, the court properly substituted it as the appropriate plaintiff (see Good Old Days Tavern v Zwirn, 259 AD2d 300 [1999]). Concur — Gonzalez, P.J., Tom, Sweeny, Richter and Manzanet-Daniels, JJ.